Citation Nr: 0721183	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  02-17 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected dyshidrotic eczema of the hands, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1974 to December 1975 and from March 1977 to April 
1980.

Service connection for dyshidrotic eczema of the hands was 
initially granted in a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois.  A 10 percent disability rating was 
assigned.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
RO which continued the rating assigned for the veteran's 
service-connected eczema at 10 percent disabling.  

The veteran was scheduled for a Travel Board hearing in 
November 2003.  
He failed to report for the hearing, and he provided no 
explanation for his failure to report.  His hearing request, 
therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2006).

The veteran's increased rating claim was remanded by the 
Board in August 2005 and July 2006 for further evidentiary 
and procedural development.  This was accomplished, and in 
December 2006 the VA Appeals Management Resource Center (AMC) 
issued a supplemental statement of the case which increased 
the veteran's service-connected dyshidrotic eczema of the 
hands to 30 percent disabling.  The veteran and his 
representative indicated continued dissatisfaction with this 
rating in subsequent correspondence to the RO.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].  The veteran's claims folder has been 
returned to the Board for further appellate proceedings.

Issues not on appeal

In August 2005, the Board denied the veteran's claims of 
entitlement to service connection for post traumatic stress 
disorder (PTSD), a right ankle disability and a disability of 
the left foot and toes.  The Board's decision is final.  See 
38 C.F.R. 
§ 20.1100 (2006).  Those issues will be discussed no further 
herein. 




FINDINGS OF FACT

1.  The veteran's service-connected dyshidrotic eczema of the 
hands is currently manifested by extreme pruritus of the 
hands with vesicles and eczematous plaques; treatment with 
corticosteroids is not constant; 2 percent of the veteran's 
body is affected, 5 percent exposed.  

2.  The evidence does not show that the veteran's service-
connected skin disability is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for the service-connected dyshidrotic eczema of the 
hands are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.20, 4.118, Diagnostic Code 7806 (prior and subsequent to 
August 30, 2002). 

2.  Application of extraschedular provisions is not 
warranted.  38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected skin disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  
A decision will then be rendered.




The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his increased 
rating claim in a letter from the RO dated September 8, 2001, 
which informed the veteran the evidence must show "that your 
service-connected disability or disabilities have worsened 
and now meet the criteria for a higher evaluation."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of him claim and advised of the 
provisions relating to the VCAA in the above-referenced 
September 2001 letter from the RO, along with additional 
letters from the AMC [issued subsequent to the Board's August 
2005 and July 2006 remands] dated October 3, 2005 and July 
31, 2006.

Specifically, the veteran was advised in the October 2005 and 
July 2006 letters that VA is responsible for obtaining 
relevant records from any Federal agency, including records 
kept by VA treatment centers and the SSA.  With respect to 
private treatment records, the October 2005 and July 2006 
letters informed the veteran that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency.  Included with the September 2001 and July 2006 
letters were copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, and the letters asked that 
the veteran complete this release so that VA could obtain 
these records on his behalf.  

The July 2006 VCAA letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in original].  
The veteran was also advised in the September 2001 letter and 
an additional letter dated October 3, 2006 that a VA medical 
examination was being scheduled to make a decision on his 
claim [such was accomplished in October 2001 and October 
2006].  

The October 2005 VCAA letter specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.   

Finally, there is a significant Court decision concerning the 
VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in July 2006 and October 2006 letters, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letters as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the July 2006 and October 
2006 letters instructed the veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The veteran was also advised in the letters as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no prejudice 
to the veteran concerning the timing of this notice, as 
detailed immediately below.

The veteran was not initially provided complete notice of the 
VCAA prior to the initial adjudication of his claim, which 
was by rating decision in November 2001.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with VCAA notice through the October 2005, July 
2006 and October 2006 VCAA letters and his claim was 
readjudicated in the December 2006 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  The veteran has pointed to 
no prejudice resulting from the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA treatment of 
the veteran.  The veteran was also afforded VA skin 
examinations in October 2001 and October 2006, which will be 
discussed below.  The reports of these examinations reflect 
that the examiners reviewed the veteran's past medical 
history, recorded his current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions.  

The Board finds that VA has satisfied the duty to assist 
provision of the VCAA and that no further actions need be 
undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, he failed to report for his 
scheduled Travel Board hearing and did not offer a reason for 
doing so or ask that such be rescheduled.

Accordingly, the Board will proceed to a decision. 
Pertinent Law and Regulations

The veteran's service-connected skin disability is currently 
rated 30 percent disabling under Diagnostic Code 7806 
[dermatitis or eczema].

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The RO has rated the veteran's disability under Diagnostic 
Code 7806, which is applicable to the instant case, because 
it pertains specifically to the disability at issue (eczema).  
The veteran has not asked that an alternative diagnostic code 
be employed, and the Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate.  Accordingly, the Board concludes that the 
veteran is appropriately rated under Diagnostic Code 7806.



Specific rating criteria

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002].  The veteran was provided notice 
of these changes in the February 2006 SSOC, which reflects 
that the RO has evaluated the veteran's service-connected 
eczema under both the old and new versions of Diagnostic Code 
7806 per the Board's August 2005 remand instructions.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board will apply both the old and new versions of 
Diagnostic Code 7806 to the veteran's claim.  However, the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See VAOPGCPREC 3-2000.  
Indeed, the effective date of the assignment of the veteran's 
current 30 percent rating is congruent with the statutory 
revisions to Diagnostic Code 7806.  

(i.)  The former schedular criteria

Prior to August 30, 2002, Diagnostic Code 7806 provided for a 
30 percent rating if there is exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is assigned if there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation, or if the disability is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to Aug. 30, 2002).

(ii.)  The current schedular criteria

Pursuant to the revised criteria for Diagnostic Code 7806, a 
30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

Analysis

Schedular rating

(i.) The former schedular criteria

The veteran's service-connected skin disability is currently 
rated 30 percent disabling.  To achieve a 50 percent rating 
under former Diagnostic Code 7806, the evidence must 
demonstrate ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestation, or if the disability 
is exceptionally repugnant.  The first two requirements are 
conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
[use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met].  The third criterion is disjunctive.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned].  The Board will address the two means of 
attaining a 50 percent rating separately.

There is no evidence of ulceration, extensive exfoliation or 
crusting combined with a systemic or nervous manifestation.  
Indeed, neither the October 2001 or October 2006 VA examiners 
identified any ulceration, extensive exfoliation or crusting 
associated with the service-connected skin disability, and 
the October 2001 VA examiner specifically found "no other 
systemic or nervous manifestation" other than itching [which 
is accounted for in the veteran's currently-assigned 30 
percent rating].  

Moreover, VA outpatient records dated in July 2001, October 
2001 and November 2001 revealed no evidence of ulceration, 
extensive exfoliation or crusting.  There is no other medical 
evidence of record which indicates ulceration, extensive 
exfoliation or crusting combined with a systemic or nervous 
manifestation associated with the veteran's service-connected 
skin disability of the hands.
Nor is there evidence that the veteran's service-connected 
skin disability of the hands is "especially repugnant."  
Indeed, the October 2006 VA examiner indicated that there was 
no disfigurement associated with the service-connected skin 
disability.  

Under these circumstances, no basis exists under the former 
schedular criteria for the assignment of a rating in excess 
of 30 percent for the veteran's service-connected skin 
disability under former Diagnostic Code 7806.  

(ii.)  The current schedular criteria

As for the possibility of a higher rating under the new 
Diagnostic Code 7806, the veteran has not been prescribed 
constant or near-constant systemic therapy such as 
corticosteroids or immunosuppressive drugs during the past 
12-month period.  
The VA examinations of record indicate that the veteran has 
used Clobetasol and Triamcinolone to treat his skin 
disability.  However, there is no indication that the veteran 
has been prescribed this corticosteroid regularly over a 12-
month period.  

Moreover, the evidence is clear that more than 40 percent of 
the entire body is not affected.  Specifically, the October 
2006 VA examiner noted that 2 percent of the veteran's 
cutaneous surface was affected.  Nor is there any involvement 
of exposed areas to the extent of more than 40 percent, as 
the October 2006 VA examiner estimated that exposed areas 
consisted of 5 percent.  Physical examinations which show 
involvement solely of hands and feet support these estimates 
of the October 2006 examiner.  

Under these circumstances, no basis exists under the new 
criteria for the assignment of a rating in excess of 30 
percent for the veteran's service-connected skin disability 
under current Diagnostic Code 7806.  



Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The veteran's representative has argued for the application 
of extraschedular provisions to his claim.  See the July 19, 
2005 Written Brief Presentation.  Additionally, in the 
December 2006 SSOC the RO included recitation of the 
regulation for an extraschedular rating and considered such 
in adjudicating the claim [per the Board's July 2006 remand 
instructions].  The Board will, accordingly, consider the 
provisions of 38 C.F.R. 3.321(b)(1) (2006) in connection with 
the issue on appeal.  See VAOPGCPREC 6-96 (August 16, 1996); 
see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's skin disability.  The October 2001 and October 
2006 VA examiners did not indicate that the veteran's 
dyshidrotic eczema of the hands is in any way out of the 
ordinary clinically, nor was such demonstrated in the VA 
medical treatment records.  There also is no evidence of 
hospitalization for the veteran's dyshidrotic eczema of the 
hands, either in the recent or the remote past.  

With respect to interference with employment, the October 
2006 VA examination report indicates that the veteran has 
been unemployed for the past year.  There is no indication in 
the medical evidence that the veteran's service-connected 
skin disability markedly interferes with his ability to work.  
Indeed, the veteran himself has attributed his 
unemployability to heart problems and associated 
complications.  See the August 13, 2003 Substantive Appeal.  

Although the Board has no reason to doubt that that the 
veteran's dyshidrotic eczema of the hands is uncomfortable 
and inconvenient, and may impact his dealings with the 
others, such level of industrial impairment is specifically 
contemplated in the currently assigned 30 percent rating.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Moreover, the veteran and his representative have merely 
contended that the extraschedular factors should be 
considered; they have not pointed to any such unusual factor.  
Accordingly, referral for extraschedular evaluation is not 
warranted for the veteran's dyshidrotic eczema of the hands.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected dyshidrotic eczema of the 
hands.  
The benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected dyshidrotic eczema of the hands is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


